UNl'l`ED STATES DIS'I`RICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

AT SEATTLE
UNITED STATES OF AMERICA,
PlaintiffJ
CASE NO. 3218CR0537'1RJB-{)01
v.
PROPOSED FINDINGS OF FACT
JEFFREY ROBERT KLATUSH, AND DETERMINATION AS TO
ALLEGED VIOLATION OF
Defendant. SUPERVISED RELEASE
INTRODUCTION

l conducted a hearing on Decernber 31, 2018 on a charge that defendant violated the
conditions of his supervised release The United States Was represented by Andrew Colasurdo,
and defendant Was represented by Michael Filipovc, Federal Public Defender. The proceedings

Were digitally recorded

CONVICTION AND SENTENCE
Defendant Was sentenced on October 4, 2018 on a charge of possession of heroin. The
Hon. Robert J. Bryan of this court sentenced defendant to time served, followed by one year of

supervised release

ALLEGED VIOLATION AND
DEFENDANT'S ADMISSION

In an application dated Decernber 13, 2018, USPO Angela M. Peru alleged that defendant
violated the conditions of supervised release in the following respect he failed satisfactorily to
participate in the program at a residential reentry center by failing to return to the facility as

required on December 13, 2018. As a resuit, defendant Was terminated from the programl

l advised defendant that he vvas entitled to an evidentiary hearing on this charge, and that the
United States had the burden of proof as to the alleged violation But he Waived his right to
such a hearing, admitted the alleged violation, and consented to have the revocation

matter set for disposition before Judge Bryan. 'l`hat hearing has been set for January 11,

2019, at 10:00 a.rn. before Iudge Bryan in Tacoma.

RECOMMENDED FINDINGS AND CONCLUSIONS
Based upon the foregoing, l recommend the court find that defendant has violated the
conditions of his supervised release in the manner alleged, and conduct the disposition hearingl

Defendant has been detained pending a final determination by the court

? §
//rL/M

JO L. WEINBERG
Uni d States Magistrate Ju ge

DATED this 3151; day of Decernber, 2018.

  
  

v=-.`

